 1                                                      The Honorable Ricardo S. Martinez
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7
       UNITED STATES OF AMERICA,
 8
                                             Plaintiff, NO. 2:07-cr-00426-RSM
 9
                              v.                        ORDER GRANTING AN EXTENSION
10                                                      OF TIME
11
       CHARLES JAMES WILLIAMS,
12
                                           Defendant.
13
14
           This Court, having considered the stipulation of the parties, hereby directs that:
15
           1.        The United States file its response to the motion of the Defendant for a
16
     reduction in sentence under the First Step Act on or before May 9, 2019; and
17
           2.        The defense file any reply on or before May 16, 2019.
18
           SO ORDERED this 22nd day of April, 2019.
19
20
21
22
                                                 A
                                                 RICARDO S. MARTINEZ
23                                               UNITED STATES DISTRICT JUDGE

24
     Presented by:
25
26 s/Helen J. Brunner
27 HELEN J. BRUNNER
   Assistant United States Attorney
28

      ORDER GRANTING AN EXTENSION OF TIME                                      UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5200
      United States v. Charles James Williams
                                                                                SEATTLE, WASHINGTON 98101
      2:07-cr-00426-RSM                                                               (206) 553-7970
